IN THE SUPREME COURT OF IOWA

                                  No. 19–1852

              Submitted January 19, 2022—Filed June 17, 2022
                         Amended August 11, 2022

LARRY C. BEVERAGE, Individually and as Personal Representative of the
Estate of CHARLES E. BEVERAGE, Deceased, and LINDA K. ANDERSON, and
BONNIE K. VALENTINE,

      Appellants,

vs.

ALCOA, INC., a Pennsylvania Corporation, IOWA-ILLINOIS TAYLOR
INSULATION, INC., a successor in interest to IOWA ILLINOIS THERMAL
INSULATION, INC., an Iowa Corporation,

      Appellees.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Scott County, Patrick A. McElyea,

Judge.



      Plaintiffs appeal from district court’s grant of summary judgment in favor

of defendants in asbestos litigation under statutory limitation of liability. COURT

OF    APPEALS       DECISION    VACATED;      DISTRICT     COURT      JUDGMENT

REVERSED.
                                         2


      Oxley, J., delivered the opinion of the court in which Christensen, C.J.,

and Appel and McDonald, JJ., joined. Waterman, J., filed a dissenting opinion,

in which Mansfield and McDermott, JJ., joined.



      Lisa W. Shirley (argued) of Dean Omar Branham Shirley, LLP, Dallas,

Texas, and James H. Cook of Dutton, Daniels, Hines, Kalkhoff, Cook & Swanson,

PLC, Waterloo, for appellants.



      Kevin P. Horan (argued), Douglas M. Sinars, and Owen Blood of Sinars

Slowikowski Tomaska, LLC, Chicago, Illinois, for appellee Iowa-Illinois Taylor

Insulation, Inc.



      Robert M. Livingston (argued) and William R. Hughes, Jr., of Stuart Tinley

Law Firm, LLP, Council Bluffs, for appellee Arconic, Inc., f/k/a ALCOA, Inc.



      Matthew McKinney and Thomas Story of Brown, Winick, Graves, Gross &

Baskerville, P.L.C., Des Moines, and Mark Behrens of Shook, Hardy & Bacon

L.L.P., Washington, D.C., for amici curiae Iowa Association of Business and

Industry, Iowa Insurance Institute, NFIB Small Business Legal Center, and

Coalition for Litigation Justice, Inc.
                                         3


OXLEY, Justice.

      In 2017, the Iowa General Assembly followed the lead of several other

states in enacting detailed tort reform related to asbestos litigation, codified in

three new chapters of the Iowa Code: chapters 686A, 686B, and 686C. As a

general matter, the legislation requires plaintiffs bringing asbestos lawsuits to

identify actual or potential claims they may have against an asbestos

manufacturer’s section 524(g) bankruptcy trust. This alerts defendants in the

asbestos litigation to other possible sources of recovery for the plaintiff that can

be used as a setoff against any recovery ordered in the litigation. The legislation

also requires a plaintiff to file detailed medical and background information with

their initial pleading to prioritize asbestos claims by plaintiffs with current

physical conditions over those by plaintiffs who are not yet sick.

      Iowa also added a provision not found in any other state’s legislation: “A

defendant in an asbestos action or silica action shall not be liable for exposures

from a product or component part made or sold by a third party.” Iowa Code

§ 686B.7(5) (2018). In this asbestos case, the district court read section

686B.7(5) to limit liability to manufacturers of the offending asbestos-containing

product and granted summary judgment on plaintiffs’ premises liability claims

against Alcoa and on their products liability claims against Iowa-Illinois Taylor

Insulation for supplying, but not manufacturing, the asbestos-containing

insulation in the Alcoa plant.

      On our review of the statute, we conclude the district court failed to

appreciate the legal significance of the legislature’s use of the phrase “product or
                                                4


component part made or sold by a third party” to reference a products liability

defense known as the “component parts defense,” or “bare metal defense” as

described in the specific context of asbestos litigation. Properly considering the

context of the provision, we conclude section 686B.7(5) does not apply to the

claims against Alcoa or Iowa Illinois-Taylor Insulation, and we reverse the district

court’s grant of summary judgment.

       I. Background Facts and Proceedings.

       Charles Beverage was diagnosed with malignant mesothelioma in

September 2015 and passed away from the disease on October 7, 2015. His

children, Larry Beverage, Linda K. Anderson, and Bonnie K. Valentine, and the

executor of his estate, Larry Beverage, (collectively referred to as “Beverage”) filed

this action against two defendants, Alcoa, Inc.1 and Iowa-Illinois Taylor

Insulation, Inc. (IITI), on September 27, 2017.2 In an amended petition, Beverage

alleged claims for negligence, premises liability, strict liability, breach of express

and implied warranties, and loss of consortium.

       The claims stem from Charles’s exposure to asbestos-containing

insulation and other asbestos-containing products when he worked as an

independent construction contractor inside Alcoa’s aluminum plant in

Bettendorf from the 1950s through the mid-1970s. IITI, a supplier and




       1Alcoa, Inc. is now known as Arconic, Inc. We refer to the defendant as “Alcoa” to

maintain consistency with the caption of the case.
       2Beverage  originally filed suit in Missouri state court, naming a number of other
defendants in addition to Alcoa and IITI. That case was dismissed for lack of personal jurisdiction
over the defendants, and Beverage then filed this action in Iowa state court.
                                          5


distributor of insulation products, supplied and installed much of the asbestos-

containing insulation used in the Alcoa plant. IITI did not manufacture

insulation, but it did, at Alcoa’s direction, supply asbestos-containing insulation

and install it at Alcoa’s plant. There are no allegations that Alcoa manufactured

or produced asbestos-containing products.

      Both defendants moved for summary judgment based on recently-enacted

Iowa Code section 686B.7(5), arguing the provision’s protection against liability

“for exposures from a product or component part made or sold by a third party”

applied to each of them. Alcoa faced premises-type liability for failing to provide

Charles with a safe environment and failing to warn him of the dangers of the

asbestos dust he worked around inside its plant. IITI faced products liability

claims of negligence and strict liability for its role in supplying and installing the

insulation that was present in the Alcoa plant. The district court parsed the

twenty-eight-word provision to conclude that the statute unambiguously granted

immunity to any defendant who did not manufacture the offending asbestos-

containing products. The district court traced the insulation at issue to

manufacturers Johns Manville and Eagle-Pitcher, not Alcoa or IITI, and

dismissed all claims against both defendants.

      The court of appeals affirmed the district court’s grant of summary

judgment,    agreeing    with   its   interpretation   of   section   686B.7(5)    as

unambiguously granting immunity to Alcoa and IITI since the asbestos-

containing insulation was manufactured by third parties. We granted Beverage’s
                                               6


application for further review to address the meaning of the newly enacted

statute.

       II. Analysis.

       Beverage does not dispute the factual basis for the district court’s ruling,

challenging only its legal interpretation of section 686B.7(5). We review both the

grant of summary judgment and the interpretation of a statute for correction of

legal error.3 Albaugh v. The Reserve, 930 N.W.2d 676, 682 (Iowa 2019).

“Summary judgment is appropriate ‘if the record reveals only a conflict

concerning the legal consequences of undisputed facts.’ ” EMC Ins. Grp. v.

Shepard, 960 N.W.2d 661, 668 (Iowa 2021) (quoting MidWestOne Bank v.

Heartland Co-op, 941 N.W.2d 876, 882 (Iowa 2020)).

       A. Background of Asbestos Litigation. Iowa Code section 686B.7 was

passed as part of a comprehensive bill enacting tort reform in asbestos litigation,

so we start with an understanding of what was going on in asbestos litigation at

the time. Asbestos was once considered a “magic mineral” due to its diverse uses.

Timothy B. Mueller, Comment, Tomorrow’s Causation Standards for Yesterday’s

Wonder Material: Reiter v. ACandS, Inc. and Maryland’s Changing Asbestos

Litigation, 25 J. Contemp. Health L. & Pol’y 437, 440 & n.24 (2009) [hereinafter

Mueller]. In the early twentieth century, it became the material of choice for

industries manufacturing products that needed the heat resistance, low



       3The Beverage family also raised constitutional challenges to section 686B.7(5) on appeal.
But as the court of appeals noted, those claims were not raised below and were therefore not
preserved for appellate consideration. We agree with the court of appeals’ resolution of the
constitutional challenges and do not disturb its analysis of those claims.
                                                7


electrical conductivity, flexibility, and high tensile strength that asbestos

provided. Id. at 440–41. Asbestos has been used in thousands of products

ranging from thermal insulation to roofing shingles, acoustic ceiling tiles, floor

tiles, air conditioning systems, fireproofing, cigarette filters, and automobile

brake parts.4 Id. It can be found in houses, schools, courthouses, factories, and

industrial facilities throughout the United States.

       But that miracle mineral is now considered “yesterday’s mistake” given

what is known about the harms of asbestos. Id. at 441. When asbestos fibers are

released into the air, microscopic fibrous particles are ingested or inhaled by

those in the vicinity. The fibers get stuck in the lungs, causing inflammation and

irritability of the lung tissues. Id. at 442. Repeated exposure to high

concentrations of asbestos in the ambient air over an extended period of time

can result in lung scarring, pleural thickening, and tumors. Id. at 442 & n.36.

Mesothelioma, “a rare tumor that affects the tissues lining the thoracic and

abdominal cavities,” was connected to asbestos exposure in the early 1960s. Id.

at 442–43. Mesothelioma has a latency period that is measured in decades, so it

is not detected until years after the exposure. See Ganske v. Spahn & Rose

Lumber Co., 580 N.W.2d 812, 813 n.1 (Iowa 1998) (describing mesothelioma’s




       4Even   before becoming part of the industrial revolution,
       [a]sbestos was used in ancient times to make pottery and wicks for oil lamps.
       Later, it was used for textiles, including a purse for Benjamin Franklin and even
       a suit that enabled a person to walk through fire. Asbestos was even incorporated
       into paper to increase the archival quality of important Vatican documents for
       Pope Pius IX.
Mueller, 25 J. Contemp. Health L. & Pol’y at 440 (footnotes omitted).
                                           8


latency period between twenty and forty years). There is no cure for

mesothelioma, and once its symptoms appear, it is a quick but painful way to

die.

       American “courts first began recognizing claims against asbestos

manufacturers in the early 1970s.” Michael D. Kelley, Boley v. Goodyear Tire &

Rubber Co., 37 Ohio N.U. L. Rev. 901, 912 (2011) [hereinafter Kelley]. Asbestos

litigation gained significant traction in 1973 when the United States Court of

Appeals   for   the   Fifth   Circuit   affirmed   a   judgment   holding   asbestos

manufacturers jointly and severally liable under a theory of strict liability to an

insulation worker. See Borel v. Fibreboard Paper Prods. Corp., 493 F.2d 1076,

1096 (5th Cir. 1973). Asbestos litigation in the United States exploded, and by

2002—twenty years ago now—approximately 730,000 individuals had filed

lawsuits related to asbestos exposure. See Kelley, 37 Ohio N.U. L. Rev. at 912.

       B. Legislative Responses Bringing Tort Reform to Asbestos Litigation.

Distinct issues related to asbestos litigation have led states to enact legislation

regulating asbestos lawsuits. First is the increase in “unimpaired” claims—

claims filed by plaintiffs exposed to asbestos products but who were not yet sick.

The primary concern raised by this trend “was the reality that such mass filings

would divert the limited resources away from the victims who were suffering from

cancer or other serious asbestos-related illness and into the pockets of claimants

who had some physical indication of exposure but were not sick.” 3 Lawrence G.

Cetrulo, Toxic Torts Litigation Guide § 33:33, Westlaw (database updated Dec.

2021) [hereinafter Toxic Torts Litigation Guide]. In 2004, Ohio led the way with
                                             9


asbestos tort reform by “adopt[ing] objective minimum medical criteria standards

for plaintiffs filing asbestos exposure claims.” Kelley, 37 Ohio N.U. L. Rev. at 914;

see also Ohio Rev. Code Ann. §§ 2307.91–.98 (West, Westlaw through File

100, 2021–22 Gen. Assemb.). The basic premise of medical criteria legislation is

to “provide for a physical impairment requirement, and necessary qualifications

of the professional rendering the diagnosis, in order to file an active claim.” Toxic

Torts Litigation Guide § 33:33. The legislation precludes plaintiffs from bringing

a claim unless and until they have medically documented physical impairments

tied to asbestos exposure. The same legislation also tolls statutes of limitation

and statutes of repose until the physical impairment has manifested so plaintiffs

don’t lose their claim before it begins. Id. Many states have followed with similar

legislation.5 Commentators describe these requirements as “significant because

they prevent plaintiffs’ attorneys from recruiting and filing weak or unimpaired

claims and settling them in the midst of claims with serious injuries, thereby

protecting the resources to compensate the plaintiffs with the most serious

injuries.” Id. & n.8 (citing Hanlon and Anne Smetak, Asbestos Changes, 62

N.Y.U. Ann. Surv. Am. L. 525, 568–69 (2007)). The Ohio claim prioritization

legislation has reportedly cut down ninety percent of asbestos filings. See Kelley,

37 Ohio N.U. L. Rev. at 914–16.




       5See,  e.g., Ga. Code Ann. §§ 51-14-1 to -10 (West, Westlaw through Act 753, 2022 Reg.
Sess.) (outlining the items an exposed person can provide to show they received a medical
diagnosis showing they sustained an asbestos-related injury); Kan. Stat. Ann. §§ 60-4901 to -
4911 (2021); S.C. Code Ann. §§ 44-135-10 to -110 (2021); Tex. Civ. Prac. & Rem. Code Ann.
§§ 16.0031, 90.001–.012 (West 2022); W. Va. Code Ann. § 55-7G-1 to -10 (West, Westlaw through
2022 First Spec. Sess., Reg. Sess., and Second. Spec. Sess., Mar. 27, 2022).
                                        10


      The second issue stems from the proliferation of asbestos manufacturers

that have sought bankruptcy protection. Asbestos product manufacturers faced

with thousands of claims by individuals exposed to their products started

seeking relief in bankruptcy court. Johns Manville was the first, filing for

bankruptcy protection in 1982 and ultimately creating a trust as part of those

proceedings. The bankruptcy trust provided the only avenue for claimants to

recover, and it limited recovery to claimants with specific medical and exposure

criteria. See Toxic Torts Litigation Guide § 33:36. Other manufacturers quickly

followed suit, and in 1994 Congress codified the Johns Manville model for

bankruptcy at 11 U.S.C. § 524(g). See id.; see also Construction and Application

of Bankruptcy Code Asbestos Trusts, 11 U.S.C.A. § 524(g), 86 A.L.R. Fed. 2d

365 § 2 (2014). Section 524(g) “trusts answer for the tort liabilities of the great

majority of the historically most-culpable large manufacturers that exited the

tort system through bankruptcy over the past several decades.” William P.

Shelley et al., The Need for Further Transparency Between the Tort System and

Section 524(g) Asbestos Trusts, 23 Widener L.J. 675, 675–76 (2014).

      “As the ‘main players’ have exited the tort system through bankruptcy,

asbestos plaintiffs have turned to targeting an ever-growing number of

‘peripheral’ defendants that have comparatively lower degrees of culpability for

the claimant’s injuries.” Id. at 676. A common claim against “peripheral”

defendants is a premises liability claim. “In a practical sense (and without

excessive doctrinal scruple) premises claims are the non-product work-site

claims that are left over after the claims barred by workers’ compensation laws
                                                11


are taken away.” Patrick M. Hanlon, Developments in Premises Liability Law

2005, ALI-ABA Course of Study: Asbestos Litigation in the 21st Century,

SL041 ALI-ABA 665, 668 (Westlaw 2005) [hereinafter Hanlon]. “Typically those

claims have been asserted by employees of independent contractors,” id., similar

to the claim made by Beverage against Alcoa.

       Without disclosure of bankruptcy trust claim materials, these peripheral

defendants are often forced to pay more than their fair share of a plaintiff’s

damages, and plaintiffs could receive a double recovery—once from the

manufacturers’ 524(g) bankruptcy trusts and again from litigation with the

peripheral defendants. Toxic Torts Litigation Guide §33.37. Starting in Ohio in

2012, many states have passed legislation requiring plaintiffs in asbestos

lawsuits to identify 524(g) trusts to which they may have a claim.6 “The central

purpose of these statutes is to provide transparency by requiring plaintiffs to

disclose any trust claims in the early stages of litigation and to prevent plaintiffs

from double-dipping.” Toxic Torts Litigation Guide § 33:37. Notably, the

bankruptcy trust transparency legislation does not limit a plaintiff to seeking

recovery only from the manufacturers’ trusts. Rather, it requires plaintiffs to

disclose available funds from bankruptcy trusts to their litigation defendants to




       6See  Toxic Torts Litigation Guide § 33:37 (discussing Ohio’s enactment of asbestos
bankruptcy trust transparency legislation in 2012, codified at Ohio Rev. Code Ann. §§ 2307.951–
.954, and the states that followed). Other states have enacted similar legislation. See, e.g., Ariz.
Rev. Stat. §12-782 (2022); Ga. Code Ann. § 51-14-7; Okla. St. tit. 76, §§ 81–89 (2021); Tenn.
Code Ann. § 29-34-601 to -609 (2022); Tex. Civ. Prac. & Rem. Code Ann. §§ 90.051–.058; Utah
Code Ann. §§ 78B-6-2001 to -2010 (2021); Wis. Stat. §802.025 (2022).
                                             12


ensure plaintiffs are consistent in their claimed exposures and do not unfairly

seek the same recovery from multiple sources. See id.

       Finally, some states have enacted legislation to limit successor liability for

entities acquiring the stock or assets of companies previously involved in

manufacturing or selling products containing asbestos as long as the successor

does   not    continue     the   asbestos-related      activities   of   its   predecessor.7

Pennsylvania has one such statute, which was described as advancing a state’s

“basic governmental interest to make sure [its] corporate merger laws do not

unfairly expose innocent companies to ruin solely because of a merger.”

Markovsky v. Crown Cork & Seal Co., 107 A.3d 749, 768 (Pa. Super. Ct. 2014)

(quoting Pa. S. Journal, 185th G.A., 2001 Reg. Sess., No. 63, at 1231–32 (Dec.

11, 2001)).

       States have not been consistent in their asbestos litigation tort reform,

enacting forms of some or all of these general areas of tort reform. Some states

have expanded their legislation to cover other issues in asbestos litigation. For

example, Ohio enacted legislation that limits premises liability for “take home”

exposure, which often occurred when an employee who worked in a factory where

asbestos dust was present brought the dust home and his or her spouse

laundered the employee’s dusty clothes, inhaling the dangerous asbestos

particles as they flew into the air with each shake of the clothes before throwing




       7See, e.g., Ala. Code § 6-5-682 (2019); GA Code Ann. § 51-15-3 to -7 (2021); Ind. Code §

34-31-8-8 (2021); N.D. Cent. Code § 32-46-01 to -06 (2021); Ohio Rev. Code Ann. § 2307.97; 15
Pa. Stat. and Cons. Stat. Ann. § 1929.1 (2021); S.D. Codified Laws § 20-9-39 (2021); Wis. Stat.
§ 895.61 (2022); Wyo. Stat. Ann. § 1-1-134 (2021).
                                             13


them into the wash. See Kelley, 37 Ohio N.U. L. Rev. at 915–16 (questioning

whether the Ohio legislature “acted overzealously” in enacting legislation to

eliminate all take-home exposure liability). Only Ohio and Kansas have enacted

legislation precluding liability for this take-home exposure. See Kan. Stat. Ann.

§ 60-4905(a) (2021); Ohio Rev. Code Ann. § 2307.941(A)(1); see also Kelley,

37 Ohio N.U. L. Rev. at 915.

      C. The Iowa General Assembly Enacts Senate File 376. With this

background, we turn to the legislation passed by the Iowa General Assembly in

2017 to address asbestos litigation, adding chapters 686A, 686B, and 686C to

the Iowa Code. See 2017 Iowa Acts ch. 11 (codified at Iowa Code chs. 686A–686C

(2018)). The legislation is, to some extent, modeled after legislation enacted in

other states described above. See Toxic Torts Litigation Guide § 33:37 (discussing

Ohio legislation enacted in 2012, followed by legislation enacted or proposed in

almost twenty additional states).

      Chapter    686A    is   titled   the   “Asbestos   Bankruptcy    Trust   Claims

Transparency Act” and requires a plaintiff in an asbestos action to investigate

and bring claims against asbestos bankruptcy trusts before bringing a claim

against solvent defendants. Iowa Code § 686A.3(1)(a) (requiring plaintiffs to

provide a sworn statement within ninety days of filing an asbestos lawsuit

“indicating that an investigation of all asbestos trust claims has been conducted

and that all asbestos trust claims that may be made by the plaintiff or any person

on the plaintiff’s behalf have been filed”). It also requires plaintiffs to disclose to

defendants the existence of trusts against which they have made, or could make,
                                         14


a claim. Id. § 686A.3(1)(b). Chapter 686A does not limit a plaintiff to only seeking

recovery from asbestos manufacturers’ trusts, but it does provide a mechanism

to ensure a plaintiff makes claims against any relevant trusts that can be offset

against any recovery in an asbestos tort action. See Iowa Code §§ 686A.3, .7.

      Chapter 686B is titled the “Asbestos and Silica Claims Priorities Act” and

prioritizes claims in favor of plaintiffs who have experienced physical impairment

from asbestos exposure. Plaintiffs in Iowa, like elsewhere, have filed lawsuits

before experiencing physical symptoms, recovering high-dollar verdicts based on

the fear of contracting asbestos-related cancer in the future. See, e.g., Beeman

v. Manville Corp. Asbestos Disease Comp. Fund, 496 N.W.2d 247, 254–55 (Iowa

1993) (en banc) (affirming verdict in excess of $500,000 based solely on plaintiff’s

fear of contracting asbestos-related cancer after being diagnosed with

asbestosis). Presymptomatic claims were often the only way a plaintiff could

recover damages given the long latency periods for related diseases, which meant

their claims would be barred by the statute of repose if not brought until

symptoms appeared. See, e.g., Tallman v. W.R. Grace & Co.—Conn., 558 N.W.2d

208, 211 (Iowa 1997) (holding manufacturer of asbestos spray insulation was

protected by fifteen-year statute of repose in Iowa Code § 614.1(11) (1993)

against claim brought by worker exposed to asbestos).

      Chapter 686B largely follows the lead of other medical criteria legislation

by “provid[ing] for a physical impairment requirement, and necessary

qualifications of the professional rendering the diagnosis, in order to file an active

claim.” Toxic Torts Litigation Guide § 33:33. In Iowa, “[a]n asbestos action
                                         15


involving a nonmalignant condition shall not be brought or maintained in the

absence of prima facie evidence that the exposed person has a physical

impairment for which asbestos exposure was a substantial contributing factor.”

Iowa Code § 686B.4. “The prima facie showing shall be made as to each

defendant and include a detailed narrative medical report and diagnosis signed

under oath by a qualified physician.” Id. At the same time, chapter 686B tolls an

asbestos claim until the plaintiff has “received a medical diagnosis of an

asbestos-related impairment” or discovers facts that would lead “a reasonable

person to obtain a medical diagnosis.” Id. § 686B.8(1).

      Chapter 686B requires the plaintiff to include with the petition a sworn

statement of the evidence that forms the basis of the claim against each

defendant. Id. § 686B.3(2). The sworn statement must identify the worksites and

employers of the exposed person; each asbestos-containing product exposed to,

whether bankrupt or not; the location, manner, and duration of exposure to the

identified products; and the identity of the manufacturer or seller of the specific

asbestos product. Id. It also places limits on asbestos claims by prohibiting class

action suits. Id. § 686B.3(5).

      Titled “Procedures — limitation,” Iowa Code section 686B.7 includes five

separate subsections. These subsections limit use of the medical impairment

evidence required to establish a prima facie claim to pretrial proceedings, id.

§ 686B.7(1)–(2); preclude discovery until a prima facie case is established, id.

§ 686B.7(3); preclude consolidation of claims for trial involving different plaintiffs

absent consent of the parties, id. § 686B.7(4); and—the provision at issue here—
                                              16


protect defendants from liability for exposures to products or component parts

made or sold by third parties. This specific provision, Iowa Code section

686B.7(5), is unique; no other state legislation includes a similar limitation on

liability.8

       Finally, while not at issue in this case, chapter 686C covers successor

liability. Generally, it limits the liability of any entity sued based on the actions

of its predecessors to the fair market value of the assets it received in the

transaction from which it became the successor, assuming the entity no longer

engages in the asbestos-related activities of its predecessor. See Iowa Code

§ 686C.3. It follows legislation enacted in other states.

       D. The District Court’s and Court of Appeals’ Analysis of Section

686B.7(5). This brings us to the specific issue involved in this case. Iowa Code

section 686B.7(5) provides: “A defendant in an asbestos action or silica action

shall not be liable for exposures from a product or component part made or sold

by a third party.” IITI most aptly describes the district court’s methodology in

interpreting the provision: it “painstakingly interpreted each term of the Statute

on an almost granular level.” Considering the provision word by word, the district

court consulted Webster’s Collegiate Dictionary to conclude this provision meant

that all defendants in an asbestos case are immune from any liability caused by




       8The  Georgia legislature proposed adding a similar provision to its asbestos code that
provided: “A product liability defendant in an asbestos action shall not be liable for exposures
from a product or component part made or sold by a third party.” H.B. 638, 156th G.A., 2021–
22 Reg. Sess., § 3 (Ga. 2021). The legislation did not pass. See GA HB 638, LegiScan,
https://legiscan.com/GA/bill/HB638/2021 (last visited June 6, 2022) (noting the bill died in
chamber).
                                         17


a product that was either made or sold by another party. Since the

asbestos-containing insulation involved in this case was made by Johns Manville

and Eagle-Pitcher, not by Alcoa or IITI, it was made by a third party, and Alcoa

and IITI were each entitled to immunity. Under the district court’s interpretation,

only the manufacturer of the asbestos-containing product or component part

could be civilly liable for any asbestos exposure.

      The court of appeals addressed Beverage’s arguments as discrete

arguments, which led the court of appeals to first conclude that the word

“defendant” broadly applied to every defendant in an asbestos action. Its focus

on the broad application to any asbestos-action defendant led the court to

discount Beverage’s argument that, read as a whole, the liability-limiting

provision applies to types of claims, not types of defendants. The court of appeals

rejected Beverage’s argument that the provision was a codification of the

bare-metal defense, concluding that the legislature “could easily have so stated”

if that was its intent.

      The court of appeals also thought Beverage “overstate[d] the impact of

section 686B.7(5). It only immunizes defendants against liability for exposure to

asbestos or silica products that were ‘made or sold by a third party.’ It contains

no general grant of immunity for ‘premises owners’ or ‘asbestos product

suppliers.’ ” The court’s recognition that the provision did not expressly grant

immunity for premises owners or asbestos product suppliers is well taken, but

its conclusion misses the effect of its holding. To the contrary, the district court’s

analysis implicitly does just that by effectively limiting liability to the party who
                                        18


both manufactured and sold the offending asbestos-containing product. Unless

the premises owner happens to also manufacture asbestos-containing products,

the court of appeals’ opinion effectively eliminates premises liability involving

asbestos. By affirming summary judgment for IITI—who admittedly supplied and

sold the offending product to Alcoa—the court of appeals also eliminated all

product supplier liability beyond the original manufacturer.

      E. Parties’ Arguments. The defendants focus on the beginning language

of Iowa Code section 686B.7(5) that applies to a “defendant in an asbestos

action,” arguing the plain language provides immunity to any defendant who is

not a manufacturer of the asbestos-containing product or component part.

Beverage focuses on the language at the end of the provision, “product or

component part made or sold by a third party,” arguing that the provision limits

a manufacturer’s or seller’s liability to that stemming from their own products

or component parts but immunizes them from liability stemming from a third

parties’ products or component parts. In other words, the statute is a codification

of the component-parts defense, or in the nomenclature of asbestos litigation,

the bare-metal defense. Considered in that context, Beverage argues that the

provision applies only to products liability claims, as those are the only types of

claims that would be subject to a component-parts, or bare-metal, defense.

      F. Rules of Statutory Interpretation. Our analysis turns on the meaning

of section 686B.7(5). As with all cases involving statutory interpretation, we start

with the language of the statute to determine what the statute means. Our first

step is determining whether the meaning of the provision is ambiguous; if it is
                                        19


not, we go no further and apply the unambiguous meaning of the language used

in the provision. See Com. Bank v. McGowen, 956 N.W.2d 128, 133 (Iowa 2021)

(“If the ‘text of a statute is plain and its meaning clear, we will not search for a

meaning beyond the express terms of the statute or resort to rules of

construction.’ ” (quoting In re Est. of Voss, 553 N.W.2d 878, 880 (Iowa 1996))). If

it is ambiguous, we apply canons of statutory construction to determine what

the ambiguous language of the statute means. See State v. Doe, 903 N.W.2d 347,

351 (Iowa 2017) (“If there is no ambiguity, we apply that plain meaning.

Otherwise, we may resort to other tools of statutory interpretation.” (citation

omitted)).

      Ambiguity may arise in two ways: (1) from the specific language used in

the statute or (2) when the provision is considered in the context of the entire

statute or other related statutes. Iowa Ins. Inst. v. Core Grp. of Iowa Ass’n for

Just., 867 N.W.2d 58, 72 (Iowa 2015). “In other words, even if the meaning of

words might seem clear on their face, their context can create ambiguity.” Id.

“[T]he determination of whether a statute is ambiguous does not necessarily rest

on close analysis of a handful of words or a phrase utilized by the legislature,

but involves consideration of the language in context.” State v. Richardson, 890

N.W.2d 609, 616 (Iowa 2017) (alteration in original) (quoting Rhoades v. State,

880 N.W.2d 431, 446 (Iowa 2016), and considering whether a “sentence” under

Iowa Code section 901.5(14) (2014) includes a restitution order by considering

how “sentence” is used in related statutes and by examining section 901.5 as a

whole).
                                         20


         The district court and court of appeals looked at each word or phrase with

laser focus, starting with the meaning of the word “defendant” and working

through each word of the statute in a similar fashion. But legislators do not

legislate one word at a time, and statutes cannot be read with blinders, dissecting

a provision one word at a time, setting that word aside, and then moving to the

next to address its meaning outside the context of the other words used in the

provision or how the provision fits into the greater statutory scheme. See Norman

J. Singer & J.D. Shambie Singer, 2A Sutherland Statutory Construction § 46:5

(7th ed. rev. 2014) (“A statutory subsection may not be considered in a vacuum,

but must be considered in reference to the statute as a whole . . . .”). Rather,

context is critical, and context comes from “the language’s relationship to other

provisions of the same statute and other provisions of related statutes.”

McGowen, 956 N.W.2d at 133; see also Code § 4.1(38) (“Words and phrases shall

be construed according to the context and the approved usage of the language

. . . .”).

         The district court focused on defining “the defendant” as any party named

as a defendant in a civil action without considering the context in which the term

was used. This led to an overly broad reading of the rest of the provision, which

we have cautioned against in other cases. See, e.g., U.S. Bank Nat’l Ass’n v.

Lamb, 874 N.W.2d 112, 117 (Iowa 2016) (“We certainly understand the argument

that all liens means all liens, yet the location of the phrase within a statute that

appears to narrowly govern certain judgments imposes an obligation of further

analysis to determine the objective meaning of the statute.”); Rolfe State Bank v.
                                        21


Gunderson, 794 N.W.2d 561, 565 (Iowa 2011) (“While the language used by the

legislature at first blush appears to be broad, we have in many cases stated that

broad and even unqualified language must be evaluated in its context.”); see also

Dole v. United Steelworkers, 494 U.S. 26, 35 (1990) (“[I]n expounding a statute,

we are not guided by a single sentence or member of a sentence, but look to the

provisions of the whole law . . . .”) (quoting Massachusetts v. Morash, 490 U.S.

107, 115 (1989)). In the words of Judge Learned Hand, “Words are not pebbles

in alien juxtaposition; they have only a communal existence; and not only does

the meaning of each interpenetrate the other, but all in their aggregate take their

purport from the setting in which they are used.” N.L.R.B. v. Federbush Co., 121

F.2d 954, 957 (2d Cir. 1941).

      By focusing on the term “defendant,” the district court and court of appeals

also failed to recognize that the phrase “product or component part made or sold

by a third party” has a specific meaning in the context of products liability law.

The district court defined each word of the phrase separately using an ordinary

dictionary definition. Had it consulted Black’s Law Dictionary, it would have seen

the phrase “component-parts doctrine” as a specific legal concept. See

Component-Parts Doctrine, Black’s Law Dictionary (11th ed. 2019) (defining the

doctrine as “[a] rule that the seller of a component part is liable if the component

is defective and causes harm, or if the seller participates substantially in

integrating the component into the final product’s design and the component

causes the product to be defective”).
                                       22


      It is a “cardinal rule of statutory construction that when [the legislature]

employs a term of art, it presumably knows and adopts the cluster of ideas that

were attached to each borrowed word in the body of learning from which it is

taken.” Air Wis. Airlines Corp. v. Hoeper, 571 U.S. 237, 247–48 (2014) (quoting

F.A.A. v. Cooper, 566 U.S. 284, 292 (2012)) (concluding that “Congress meant to

adopt the material falsity requirement when it incorporated the actual malice

standard into the [Aviation and Transportation Security Act] immunity

exception” in 49 U.S.C. § 44941(b)(2) even though the statute’s use of the phrase

“any disclosure made with reckless disregard as to the truth or falsity of that

disclosure” could be construed to cover truthful statements made recklessly).

Terms of art are not always easy to recognize, sometimes appearing as everyday

words. See, e.g., Cooper, 566 U.S. at 291–93 (rejecting party’s attempt to define

term “actual damages” by looking at ordinary dictionary definition of word

“actual” and word “damages” because “actual damages” is a legal term of art);

Dix v. Casey’s Gen. Stores, Inc., 961 N.W.2d 671, 687 (Iowa 2021) (“[W]e do not

ignore, nor do we believe the general assembly ignored, the specialized meaning

‘safety sensitive’ has developed in the context of workplace drug testing in

considering its meaning under Iowa law.”); Auen v. Alcoholic Beverages Div., Iowa

Dep’t of Com., 679 N.W.2d 586, 590 (Iowa 2004) (recognizing words in a statute

are to be construed based on their “established meaning in the law”). “Courts as

well as advocates have been known to overlook technical senses of ordinary

words—senses that might bear directly on their decisions.” Antonin Scalia &

Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 73–76 (2012)
                                        23


(describing cases construing the legal terms “person,” “consideration,” and

“escape”). “[I]f a word is obviously transplanted from another legal source,

whether the common law or other legislation, it brings the old soil with it.” Id. at

73 (alteration in original) (quoting Felix Frankfurter, Some Reflections on the

Reading of Statutes, 47 Colum. L. Rev. 527, 537 (1947)).

      Beverage invoked the term of art doctrine when he argued to the district

court that “product or component part” has a specific meaning in the context of

products liability law. Beverage has further expounded that argument on appeal

in describing the general assembly’s use of the phrase “component part” as

invoking the bare-metal defense.

      The court of appeals concluded that if the legislature intended to codify

the bare-metal defense, it could have easily done so. Beverage counters by

arguing that if the legislature intended to limit all liability except that imposed

on manufacturers and sellers, it could have simply said so without enacting the

detailed requirements of Iowa Code chapter 686B. Looking beyond the words of

the single provision in section 686B.7(5) and considering the entire statutory

scheme created by Senate File 376, Beverage has a point. Had the general

assembly intended to limit asbestos liability to the manufacturers and sellers of

the offending products, it could have done so in a much more straightforward

manner.

      G. The Bare-Metal Defense. To understand Beverage’s argument, we

must first understand the bare-metal defense. The bare-metal defense is a

specific application of the component-parts defense, which provides “that a
                                         24


manufacturer has no duty to warn about potential dangers from exposure to a

part of its product if the manufacturer did not make or distribute the part.” Toxic

Torts Litigation Guide § 33:18. As applied in the context of asbestos litigation, “a

company would not be held liable if a disease causing part was added to its ‘bare

metal’ product,” thus the name, bare-metal defense. Id. The bare-metal defense

is controversial, and “[j]urisdictions remain split regarding the availability of the

‘bare metal’ defense to product manufacturers.” Id.

      [Some] courts have adopted a bright-line rule, finding a
      manufacturer of a bare metal product can never be liable for injuries
      caused by asbestos containing materials which were not original to
      the product at issue. Conversely, a growing number of states have
      adopted a fact-specific approach, which looks to the foreseeability
      that asbestos containing materials would be added to a
      manufacturer’s original bare product.

Id. (footnote omitted).

      The United States Supreme Court recently addressed the defense under

maritime law involving two Navy veterans who contracted cancer and ultimately

died after they were exposed to asbestos on Navy ships. See Air & Liquid Sys.

Corp. v. DeVries, 139 S. Ct. 986, 991 (2019). The veterans brought

failure-to-warn products liability claims against manufacturers of pumps,

blowers, and turbines supplied to the Navy. Id. The parts manufacturers raised

the bare-metal defense, arguing the Navy added asbestos insulation and

asbestos parts to their “bare metal” pumps, blowers, and turbines to allow them

to function aboard the Navy ships. Id. Recognizing “federal and state courts have

not reached consensus on how to apply” the component-parts defense, the Court

identified three approaches courts have taken. Id. at 993–94.
                                        25


      The “plaintiff friendly” approach adopted by the Third Circuit in the

DeVries case used a foreseeability rule: “A manufacturer may be liable when it

was foreseeable that the manufacturer’s product would be used with another

product or part, even if the manufacturer’s product did not require use or

incorporation of that other product or part.” Id. The “defendant-friendly

bare-metal defense” urged by the manufacturers provided complete protection

from liability:

      If a manufacturer did not itself make, sell, or distribute the part or
      incorporate the part into the product, the manufacturer is not liable
      for harm caused by the integrated product—even if the product
      required incorporation of the part and the manufacturer knew that
      the integrated product was likely to be dangerous for its intended
      uses.

Id. Then there is a middle approach.

      [Although] foreseeability that the product may be used with another
      product or part that is likely to be dangerous is not enough to trigger
      a duty to warn[,] . . . a manufacturer does have a duty to warn when
      its product requires incorporation of a part and the manufacturer
      knows or has reason to know that the integrated product is likely to
      be dangerous for its intended uses.

Id. at 993–94. For maritime claims, the Court settled on the middle approach,

concluding that

      [A] product manufacturer has a duty to warn when (i) its product
      requires incorporation of a part, (ii) the manufacturer knows or has
      reason to know that the integrated product is likely to be dangerous
      for its intended uses, and (iii) the manufacturer has no reason to
      believe that the product’s users will realize that danger.

Id. at 995.

      Justice Gorsuch dissented and would have applied the bare-metal defense

urged by the manufacturers. He reasoned that “it is black-letter law that the
                                         26


supplier of a product generally must warn about only those risks associated with

the product itself, not those associated with the ‘products and systems into

which [it later may be] integrated.’ ” Id. at 997 (Gorsuch, J., dissenting)

(alteration in original) (quoting Restatement (Third) of Torts: Prods. Liab. § 5,

cmt. b (Am. L. Inst. 1997)). Justice Gorsuch equated the bare-metal defense with

section 5 of the Restatement (Third) of Torts: Products Liability, which addresses

the component-parts doctrine. Id.; see also Marjorie A. Shields, Annotation,

Application of “Bare Metal” Defense in Asbestos Products Liability Cases,

9 A.L.R.7th art. 2, Westlaw (2015) [hereinafter Shields] (“The ‘bare metal’

defense, an affirmative defense, provides that a manufacturer has no duty to

warn about potential dangers from exposure to a part of its product if the

manufacturer did not make or distribute the part.”).

      H. Interpretation     of   Iowa   Code    Section    686B.7(5).     With    this

understanding of the bare-metal defense, we return to the provision at issue: “A

defendant in an asbestos action or silica action shall not be liable for exposures

from a product or component part made or sold by a third party.” Iowa Code

§ 686B.7(5). The exclusion from liability provided by section 686B.7(5)

encapsulates the bare-metal defense as urged by the manufacturers in DeVries.

The broadest view of the defense precludes liability to a manufacturer or supplier

for harm caused by an integrated product into its own product. If the defendant

      did not itself make, sell, or distribute the part or incorporate the part
      into the product, the manufacturer is not liable for harm caused by
      the integrated product—even if the product required incorporation
      of the part and the manufacturer knew that the integrated product
      was likely to be dangerous for its intended uses.
                                        27


DeVries, 139 S. Ct. at 993 (majority opinion). This is precisely what section

686B.7(5) does. It protects a manufacturer or seller from liability for exposure to

an asbestos-containing product or component part made by someone else, a

“third party” in the words of the statute.

      We had neither adopted nor rejected the bare-metal defense with respect

to asbestos claims, so the general assembly was writing on a clean slate on the

specific issue of whether and how to apply the defense to asbestos claims, and

it chose to apply it broadly, the “defendant friendly” version under DeVries. See

id. Whichever formulation is used, a critical element running through the

component-part doctrine is that it provides a defense for manufacturers or

sellers facing products liability claims. Its very focus is on the part produced or

sold by the defendant as compared to a part made or sold by a third party,

limiting or eliminating liability for the manufacturer or seller whose product was

not   the   dangerous   part.   See   David   Judd,   Disentangling   DeVries:   A

Manufacturer’s Duty to Warn Against the Dangers of Third-Party Products, 81 La.

L. Rev. 217, 233–34 (2020) (describing the question of whether a manufacturer

has a duty to warn about risks posed by third-party products involving a

manufacturer of component parts as a “subset of products liability cases”);

Shields, 9 A.L.R.7th Art. 2 (“collect[ing] and discuss[ing] those cases in which

courts have applied the ‘bare metal’ defense in asbestos products liability cases”)

(emphasis added)); see also, e.g., Morgan v. Bill Vann Co., 969 F. Supp. 2d 1358,

1367–70 (S.D. Ala. 2013) (applying the bare metal defense under Alabama

products liability law and holding it barred plaintiff’s claim). The defense simply
                                        28


has no application to other types of claims, such as a premises liability claim,

where the basis of liability is something other than duties owed by

manufacturers or sellers of products to warn others about risks associated with

their products.

      It may well be that the Iowa General Assembly’s codification of the

component-parts defense is broader than the defense described in the

Restatement or at common law. And that is the general assembly’s prerogative.

But its use of the phrase “product or component part made or sold by a third

party” is clearly a reference to the component-parts doctrine, and we cannot

ignore the context in which that defense arises in determining the meaning of

Iowa Code section 686B.7(5).

      Our   interpretation   of   section   686B.7(5)   as   codifying   a   type   of

component-parts defense to a products liability claim is confirmed by other rules

of statutory construction. We first look at the rest of the statutory scheme to

construe the reach of section 686B.7(5). See Griffin Pipe Prods. Co. v. Guarino,

663 N.W.2d 862, 865 (Iowa 2003) (“[W]e consider the context of the provision at

issue and strive to interpret it in a manner consistent with the statute as an

integrated whole.”). Chapter 686B lays out the detailed process a plaintiff must

complete in bringing an asbestos claim. A plaintiff with a nonmalignant condition

must file, with his initial pleading, “a sworn information form” containing specific

information, including the employer and occupation of the exposed person, the

specific location and manner of each alleged exposure, and the beginning and

ending dates of the exposure. Iowa Code § 686B.3(2)(a)–(d). The sworn
                                         29


information form must also provide “[t]he identity of the manufacturer of the

specific asbestos . . . product for each exposure” and “[t]he identity of the

defendant or defendants against whom the plaintiff asserts a claim.” Id.

§ 686B.3(2)(e)–(f). If any of the required information is missing, “[t]he court shall

dismiss the asbestos action . . . without prejudice.” Id. § 686B.3(5). These details,

particularly those related to the exposed person’s occupation, employer, and

locations and manners of exposure, seem unnecessary and would serve no

purpose if liability is limited to manufacturers. So too would be the requirement

to identify both the manufacturers of the specific products for each exposure and

to separately identify the defendants against whom the plaintiff is asserting his

claim. Those are one and the same under the district court’s interpretation. We

generally read legislation in a manner to avoid rendering portions of a statute

superfluous or meaningless. See Little v. Davis, 974 N.W.2d 70 2022 WL

1434657, at *4 (Iowa May 6, 2022) (rejecting interpretation of the Iowa Trust

Code in a way that would make other sections never operable and relying on the

“general rule of statutory construction” under which “we avoid an interpretation

or application of a statute that renders other portions of the statute superfluous

or meaningless”).

      We also consider how Iowa Code chapter 686B relates to chapter 686A.

Chapter 686A requires plaintiffs bringing asbestos claims to identify bankruptcy

trusts in which they may have a claim, which essentially means identifying the

asbestos product manufacturers such as the two identified in this case—Johns

Manville and Eagle-Pitcher. While plaintiffs are required to identify any actual or
                                        30


potential trust claims, importantly, they are not limited to only bringing their

claims against those trusts. Rather, the purpose behind chapter 686A is to

ensure trust claims are identified to prevent a plaintiff from receiving the same

recovery from both manufacturers and from other liable parties. Chapter 686A

protects “peripheral,” or non-manufacturer, defendants by requiring plaintiffs to

collect what they can from the manufacturers’ 529(g) trusts. See Iowa Code

§§ 686A.3(1)(a) (requiring plaintiffs to provide an affidavit indicating they have

investigated available trusts and filed claims in all applicable trusts), .3(3)

(allowing the court to dismiss an asbestos action if the plaintiff fails to comply

with these requirements). Amounts recovered or recoverable from 529(g) trusts

are allowed as a setoff against any recovery from a defendant in an asbestos

action. See id. § 686A.7 (“In any asbestos action in which damages are awarded

and setoffs are permitted under applicable law, a defendant is entitled to a setoff

or credit in the amount the plaintiff has been awarded from an asbestos trust

identified in section 686A.6, subsection 1, and the amount of the valuation

established under section 686A.6, subsection 2.”). Chapter 686A does not,

however, prevent asbestos actions against other non-manufacturing asbestos

defendants. Yet if section 686B.7(5) granted the broad immunity allowed by the

district court and limited liability to manufacturers, it would essentially do just

that. Further, there would be little need to identify 529(g) trusts to defendants

in asbestos actions if the only defendants were manufacturers, nearly all of

which are protected by those trusts.
                                        31


      We also consider the consequences of the district court’s interpretation of

section 686B.7(5), which eliminates liability for defendants like Alcoa that do not

sell or manufacture the offending asbestos-containing product. See Iowa Code

§ 4.6(5) (directing courts, in interpreting ambiguous statutes, to consider “[t]he

consequences of a particular construction”). Premises liability claims are

well-recognized claims that arose in asbestos litigation after manufacturers

started seeking bankruptcy protection. See Hanlon at 668 (“In the late 1980s,

premises cases began to be brought against electric utilities, and in the 1990s

they extended to other kinds of companies, including paper mills, steel mills,

and other facilities where asbestos was widely used.”). At common law, Beverage

could assert a claim against Alcoa based on its status as a premises owner, see,

e.g., Van Fossen v. MidAm. Energy Co., 777 N.W.2d 689, 696 (Iowa 2009)

(distinguishing between a duty owed by a premise’s owner to an independent

contractor under Restatement (Second) of Torts § 413 and the lack of duty owed

to the invitee’s spouse who never visited the site), or as the one who retained

control over Beverage’s work environment, see McCormick v. Nikkel & Assocs.,

Inc., 819 N.W.2d 368, 371 (Iowa 2012) (addressing liability of the employer of an

independent contractor under Restatement (Second) of Torts § 414). Neither form

of liability depended on Alcoa selling or manufacturing an asbestos-containing

product. Yet the district court’s interpretation of section 686B.7(5) completely

eliminates both types of liability.

      “We have often repeated the rule that ‘statutes will not be construed as

taking away common law rights existing at the time of enactment unless that
                                         32


result is imperatively required.’ ” Ford v. Venard, 340 N.W.2d 270, 273 (Iowa

1983) (quoting Porter v. Porter, 286 N.W.2d 649, 655 (Iowa 1979) (en banc)); see

also Collins v. King, 545 N.W.2d 310, 312 (Iowa 1996) (same). If the general

assembly intended to eliminate all common law claims against all defendants

except asbestos product manufacturers or sellers, it could have much more

directly done so without burying it in a subsection focused on procedure. See

Sullivan v. Chi. & Nw. Transp. Co., 326 N.W.2d 320, 323 (Iowa 1982) (rejecting

defendant’s argument that legislature made sweeping changes to the railroad-

grade-crossing common law based on statutory language—“A railroad crossing

shall not be found to be particularly hazardous for any purpose unless the

department has determined it to be particularly hazardous”—given its placement

in a provision explaining the responsibilities owed by the railroad transportation

division to the department of transportation (quoting Iowa Code § 307.26(5)(b)

(1981))). If that was the purpose of section 686B.7(5), then why, in the same

piece of legislation, did the general assembly enact such a complex scheme for

asbestos plaintiffs to identify facts relevant to establishing the basis of liability

for each defendant? Why enact the detailed provisions of chapter 686A, the

Asbestos Bankruptcy Trust Claims Transparency Act, to identify liable

manufacturers if the only potentially liable parties in an asbestos action are the

manufacturers and sellers of the offending product? The context of the entire

legislation must be considered in interpreting section 686B.7(5).

      Finally, we note that section 686B.3 was amended in 2020, less than three

years after the original legislation was enacted. In addition to requiring the
                                        33


plaintiff to “specify[] the evidence that provides the basis for each claim against

each defendant,” the amendment added the following sentence to subsection 5’s

dismissal provision: “The court shall dismiss the asbestos action . . . without

prejudice as to any defendant whose product or premises is not identified in the

information required pursuant to subsection 2.” 2020 Iowa Acts ch. 1030, § 3

(codified at Iowa Code § 686B.3(4) (2021)) (emphasis added). Allowing a

defendant to be dismissed, without prejudice, if its premises is not identified is

a clear reference to a premises liability claim untethered from a products liability

claim. If section 686B.7(5) already excluded premises liability claims by limiting

liability to only manufacturers, this would be an odd addition. If the general

assembly thought it had previously excluded premises liability claims but

wanted to reinstate premises liability, this would be an even odder way to create

liability it had eliminated through section 686B.7(5). The revision reveals that

the legislation allowed premises liability claims before the 2020 amendment,

contrary to the conclusion that section 686B.7(5)’s immunity provision

extinguished all premises liability claims. See Griffin Pipe, 663 N.W.2d at 867

(holding amendment “clarified rather than changed the existing law”).

      Although the district court did not have the benefit of this amendment,

and we are cautious in ascribing meaning to a prior legislature based on a later

legislature’s actions, we cannot ignore the legislature’s clear indication that

premises liability claims were viable under the 2018 version of the statute. Under

the district court’s reading, the original statute unambiguously eliminated

premises liability claims. But if that is true, did the general assembly reinstate
                                        34


those claims just three years later? At a minimum, the 2020 amendment reveals

an ambiguity as to whether section 686B.7(5) provides immunity to every

defendant that does not manufacture or sell the asbestos-containing product or

component part. Cf. Food & Drug Admin. v. Brown & Williamson Tobacco Corp.,

529 U.S. 120, 132–33 (2000) (holding the Food, Drug, & Cosmetic Act did not

give the Food & Drug Administration jurisdiction to regulate cigarettes and

smokeless tobacco as “drug delivery devices” within the context of 21 U.S.C. §

353(g)–(h) (1994) in part by considering extensive legislation of tobacco products

enacted after § 353, explaining “the meaning of one statute may be affected by

other Acts, particularly where Congress has spoken subsequently and more

specifically to the topic at hand”). The subsequent amendment clarifies what the

initial legislation already allowed: claims based on exposure to asbestos on a

defendant’s premises are allowed as distinct claims that do not turn on that

defendant’s involvement in the manufacture or sale of the offending product. Cf.

Taft v. Iowa Dist. Ct., 828 N.W.2d 309, 317–18 (Iowa 2013) (“When a statute is

amended soon after controversy has arisen as to the meaning of ambiguous

terms in an enactment, the court has reason to believe the legislature intended

the amendment to provide clarification of such terms.”).

      Iowa Code section 686B.7(5) limits products liability claims against

manufacturers or sellers to exposures from their own products or component

parts but protects manufacturers or sellers from products liability claims

premised on products or component parts made or sold by others. The provision

does not address asbestos claims outside the context of a products liability claim,
                                       35


such as a premises liability claim. But it still does real work. We had not

previously addressed the bare-metal defense at common law, and as the

Supreme Court explained in DeVries, it has been implemented in different ways.

See 139 S. Ct. at 993. Here, the general assembly has declared the defense to be

broadly available to eliminate a manufacturer’s or seller’s liability for exposure

to asbestos-containing products or component parts made or sold by others. But

it is still a products liability defense. It simply has no relevance outside of a

products liability claim.

      III. Application of Section 686B.7(5) to Claims Against Defendants.

      With this understanding of the provision’s reach, the district court erred

in granting summary judgment to Alcoa. Beverage’s claims against Alcoa are

based on Alcoa’s actions of failing to provide Charles with a safe environment to

work, either as a premises owner or as the one who controlled his work

environment. These are not products liability claims that turn on who made or

sold the asbestos-containing product, and the limitation of liability in section

686B.7(5) does not extend to Beverage’s claims against Alcoa.

      Beverage sued IITI for its role in supplying and installing the insulation at

the Alcoa plant. Beverage’s claims against IITI do sound in products liability, so

section 686B.7(5) could apply if the claimed exposure was from someone else’s

product or component part, as opposed to IITI’s. The district court reasoned that

the insulation was made by third parties Johns Manville and Eagle-Pitcher, not

IITI, so the statutory language “made or sold” protected IITI. See Iowa

Code § 686B.7(5). The district court replaced the disjunctive “or” with the
                                       36


conjunctive “and,” limiting liability only to a defendant who both made and sold

the offending product. By using the disjunctive “made or sold,” the general

assembly sought to capture those in the line of distribution for the offending

product or component part—as opposed to products or component parts made

or sold by third parties. Here, the summary judgment record establishes that

IITI sold the insulation to Alcoa. That the insulation was made by Johns Manville

or Eagle-Pitcher and only sold by IITI does not assist IITI here. The exposure was

allegedly from a product sold by IITI, not a product “made or sold by a third

party.” The district court erred in granting summary judgment to IITI.

      IV. Conclusion.

      The district court erred in granting summary judgment to Alcoa and IITI.

Judgment is reversed and the case is remanded for further proceedings.

      COURT     OF   APPEALS      DECISION     VACATED;     DISTRICT      COURT

JUDGMENT REVERSED.

      Christensen, C.J., and Appel and McDonald, JJ., join this opinion.

Waterman, J., files a dissent, in which Mansfield and McDermott, JJ., join.
                                          37


                                                #19–1852, Beverage vs. ALCOA, Inc.

WATERMAN, Justice (concurring in part and dissenting in part).

      I respectfully dissent in part. I concur with the majority’s reversal of

summary judgment in favor of Iowa-Illinois Taylor Insulation, Inc. (IITI). IITI

supplied much of the asbestos-containing insulation at issue. But the plain text

of Iowa Code section 686B.7(5) (2018) bars any claim against Alcoa, Inc. Alcoa

neither made nor sold asbestos or an asbestos-containing product. The

summary judgment in favor of Alcoa should be affirmed.

      The text of the statute is dispositive. It provides, “A defendant in an

asbestos action or silica action shall not be liable for exposures from a product

or component part made or sold by a third party.” Id. “Asbestos action” is in turn

defined as “a claim for damages or other civil or equitable relief presented in a

civil action arising out of, based on, or related to the health effects of exposure

to asbestos.” Id. § 686A.2(2); see id. § 686B.2(3). This case is an asbestos action,

and    third   parties—not      Alcoa—made       and    sold    the    asbestos    and

asbestos-containing products. Accordingly, Alcoa is entitled to summary

judgment.

      I am tempted to stop here. See Rhoades v. State, 880 N.W.2d 431, 451

(Iowa 2016) (Waterman, J., concurring specially) (“To me, the plain language of

the statute is dispositive. . . . No further analysis is required.”). But I will respond

briefly to some of the claims of the majority.

      First, the majority asserts that Iowa Code section 686B.7(5) was meant to

codify the so-called “bare metal defense.” That term—“bare metal defense”—
                                                38


appears nowhere in chapters 686A, 686B, or 686C. It is never mentioned in the

legislative debate. Furthermore, section 686B.7(5) is a unique provision with no

counterpart in any other state. Even if the purpose of a statute could somehow

override plain language, and it can’t, the majority has not made its case.

       Second, the majority contends that Iowa Code section 686B.7(5) only

applies to product liability claims, not to premises liability claims. That

contention runs head-on into section 686A.2(2), which defines an “asbestos

action” as “a claim for damages . . . arising out of, based on, or related to the

health effects of exposure to asbestos.”9 How do our colleagues in the majority

get around this plain language? See P.M. v. T.B., 907 N.W.2d 522, 540 (Iowa

2018) (“When the legislature has defined words in a statute—that is, when the

legislature has opted to ‘act as its own lexicographer’—those definitions bind us.”

(quoting In re J.C., 857 N.W.2d 495, 500 (Iowa 2014))). They can’t.10



        9The legislature knows how to limit tort reform statutes to specify either premises liability

or product liability claims, as it has done in separate statutes of repose. Compare Iowa Code
§ 614.1(11) (premises liability), with id. § 614.1(2A) (product liability); see also id. § 613.18
(codifying limitation of products liability of non-manufacturers). It has not done so here. The
majority is wrong to conclude that a plain-meaning interpretation of section 686B.7(5) renders
other provisions surplusage. To the contrary, the product identification and notice provisions
apply when a seller, such as IITI is sued, to avoid double-dipping and to properly allocate fault
among parties who made or sold the asbestos that injured the plaintiff.
        10The majority also relies on a subsequent amendment to a different provision adding “or

premises” after “product” in section 686B.3(4), governing dismissals. See 2020 Iowa Acts
ch. 1030, § 3 (codified at Iowa Code § 686B.3(4) (2021)). They read too much into that two-word
amendment when they infer that premises liability claims must not have been included in the
original enactment if the legislature chose to add “or premises” to section 686B.3(4) three years
later. To me, that legislative tweak is simply a belt-and-suspenders clarifying amendment,
understandably motivated by the controversy exemplified in this litigation over the scope of the
statutory requirements. See Griffin Pipe Prods. Co. v. Guarino, 663 N.W.2d 862, 867 (Iowa 2003)
(holding amendment “clarified rather than changed the existing law” in response to controversy
“within the legal community concerning the correct application of the original statute”).
Importantly, the legislature left intact the broad definition of “asbestos action” in
section 686A.2(2) as used in the immunity provision, section 686B.7(5).
                                                39


        Third, the majority relies on “the rule that ‘statutes will not be construed

as taking away common law rights existing at the time of enactment unless that

result is imperatively required.’ ” Ford v. Venard, 340 N.W.2d 270, 273 (Iowa

1983) (quoting Porter v. Porter, 286 N.W.2d 649, 655 (Iowa 1979) (en banc)). The

majority fails to mention that Iowa’s legislature has codified a contrary rule for

interpreting our state statutes: “The rule of the common law, that statutes in

derogation thereof are to be strictly construed, has no application to this Code.”

Iowa Code § 4.2. The legislature is free to alter common law rights of action and

did so in section 686B.7(5). This new statute supersedes prior common law.

        Difficult cases of statutory interpretation do exist. See Schmett v. State

Objections Panel, 973 N.W.2d 300, 304 (Iowa 2022) (per curiam) (“Statutory

interpretation is not like proving math theorems, and it is sometimes difficult to

come up with a neat answer that is intellectually satisfying.”). This is not one of

them.

        Mesothelioma is a horrible disease. Reasonable people can argue that

there are circumstances when even a non-seller or non-manufacturer of asbestos

should be liable in an asbestos action. However, the legislature enacted a

different rule in 2017, and we are obligated to follow it. In re Det. of Geltz, 840

N.W.2d 273, 274 (Iowa 2013) (“We must apply unambiguous operative statutory

language as written without second-guessing the policy choices of the

legislature.”).11 I would affirm the grant of summary judgment in favor of Alcoa.


        11I agree with the determination by the court of appeals and our court’s majority that the
plaintiffs failed to present any constitutional challenge to the statute in district court and
therefore failed to preserve error on any constitutional claim. The plaintiffs could have filed this
                                              40


       Mansfield and McDermott, JJ., join this concurrence in part and dissent

in part.




action in Iowa before the effective date of this statute but failed to do so. See Iowa Code
§ 686B.9(1) (“This chapter applies to all asbestos actions and silica actions filed on or after
July 1, 2017.”). Charles Beverage died of mesothelioma in 2015. The plaintiffs had already sued
Alcoa and other parties in Missouri state court in 2016 but ultimately voluntarily dismissed that
action after Alcoa challenged personal jurisdiction there.